 PACIFIC GAMBLE ROBINSON CO.PacificGamble Robinson Company d/b/a PacificFruitandProduceCompanyandTeamsters,Chauffeurs,Warehousemenand,HelpersofAmerica,LocalUnion No. 983, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent.Case 19-CA-4192February 14, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a charge filed by Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnionNo.983,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Independent, herein called the Union, the GeneralCounsel for the National Labor Relations Board, bytheActing Regional Director for Region 19, issueda complaint and notice of hearing dated December10,1968,againstPacificGambleRobinsonCompany d/b/a Pacific Fruit and ProduceCompany, herein called the Respondent, allegingthat theRespondent had engaged in and wasengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and of the complaintand notice of hearing were duly served upon theRespondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on September24,1968, theUnion was duly certified as theexclusivebargainingrepresentativeoftheRespondent's employeesin anappropriate unit,' andthat,on or about September 24 and includingNovember 7, 1968, the Respondent has refused, andcontinues to refuse, to recognize and to meet orbargain with the Union, although requested to do soby the Union. On January 7, 1969, the Respondentfileditsanswer to the complaint, in which itadmitted in part and denied in part the allegationsof the complaint.On January 15, 1969, the General Counsel filedwith the Board a motion for summary judgment anda memorandum in support thereof, submitting thatthe Respondent's answer raised no substantial issueas to any material fact and constitutes only a steptoward securing judicial review of issues fullylitigatedintheBoard'spriorrepresentationproceedingwhere the Respondent was accordedcomplete due process of law. He moved that theproceeding be transferred to the Board and that theBoard issue an order to show cause why theRespondent should not be found to have committed'Case 19-RC-4704541the unfair labor practices alleged in the complaint.On January 17, 1969, the Board issued an OrderTransferring theProceeding to the Board andNotice to Show Cause on or before January 30,1969,why the General Counsel's motion forsummary judgment should not be granted. TheRespondent has failed to file any document inresponse to the notice to show cause or inopposition to the motion for summary judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to athree-member panel.Ruling on Motion for Summary JudgmentThe record before us establishes that pursuant toaStipulationforCertificationuponConsentElection approved by the Regional Director forRegion 19 on March 6, 1968, an election by secretballot was conducted on March 20, 1968, under thedirection and supervision of the Regional Director,in the unit hereinafter found appropriate.Upon the conclusion of the balloting, the partieswere furnished a tally of ballots which showed that,of approximately 7 eligible voters, 5 case ballots, ofwhich 2 were for, and 2 were against, the Union,and 1 ballot was challenged. The ballot of ThomasR. Christensen was challenged by the Respondenton the ground that Christensen's employmentterminated prior to the election. As said ballot wassufficient to affect the results of the election, theActing Regional Director conducted an investigationof the facts relating thereto and, on April 11, 1968,issued his Report on Challenged Ballot. The ActingRegionalDirector found that Christensen was aregular part-time employee and was eligible to votein the election. He recommended that the challengeto Christensen's ballot be overruled, that the ballotbe opened and counted, and that a revised tally ofballots be issued. Thereafter, the Respondent filedexceptionstotheActingRegionalDirector'sReport.On June 25, 1968, the Board issued a Decisionand Direction to Open and Count Challenged Ballotwherein it decided that the factual assertionscontained in the exceptions did not establish thatChristensen's regular part-time status had in factbeen altered as of the date of the election. TheBoard, therefore, adopted the Acting RegionalDirector's findings and recommendations, overruledthe challenge to Christensen's ballot, and directedthe Regional Director to open and count said ballot,and to issue a revised tally of ballots.Pursuant thereto, Christensen's ballot was openedand counted on July 26, 1968, and a revised tally ofballots was furnished the parties which showed thatfive valid ballots were cast, of which three were for,and two wereagainst,theUnion. The Respondentfiled timely objections to the revised tally of ballots.174 NLRB No. 91 542DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter an investigation of the objections, the ActingRegionalDirector, on August 6, 1968, issued areport on objections to revised tally of ballots. Sincethe objections contained no new factual allegations,hefoundthem to be without merit, andrecommended that the Board overrule the objectionsand, since the Union received a majority of the validballots cast, that the Board issue a certification ofrepresentative to the Union. The Respondent filed apetition for reconsideration of the Board's previousdecisionand exceptions to the Acting RegionalDirector's report.On September 24, 1968, the Board issued aSupplementalDecisionandCertificationofRepresentativeinwhich it decided that theRespondent had not presented sufficient reason initspetition and exceptions to warrant reversal of itsoriginal determination or to justify a hearing withregard to Christensen's voting eligibility. The Board,therefore,overruled theRespondent's objections,andcertifiedtheUnionastheexclusiverepresentative for all employees at the Respondent'sIdaho Falls, Idaho, operations.In the instant proceeding, the Respondent, in itsanswer, admits the following factual allegations: (1)that itisanemployer engaged in commerce withinthemeaning of the Act; (2) that the Union is alabor organization within the meaning of the Act;(3) that in Case 19-RC-4704, a secret ballot electionwas conducted in an appropriate unit; (4) that theUnion was certified by the Board as the exclusivecollective-bargainingrepresentativeintheappropriate unit; and (5) that the Union, followingitscertification,requestedcommencementofnegotiations,and that the Respondent thereafterrefused to recognize and to meet and bargain withthe Union. The only factual allegation denied by theRespondent is that it has refused to meet or bargainwith the Union as the exclusive collective-bargainingrepresentative of a majority of the employees in theunitinwhichtheelectionwasheld.TheRespondent's answer did not raise an affirmativedefense of its position.It is apparent, in the light of its answer, that theRespondent is seeking to relitigate in the instantproceeding the same issues that were disposed of bythe Board in the representation proceeding. It is wellestablished that, in the absence of newly discoveredor previously unavailable evidence, a respondent isnot entitled to relitigate in a Section 8(a)(5)proceeding, issues which were, or could have been,raised in the prior representation proceeding.'As all material issues have been previouslydecided by the Board, or are admitted by theRespondent in its answer to the complaint, or standadmittedby the failure of the Respondent torespond to the notice to show cause, there are nomatters requiring a hearing before a Trial Examiner.Accordingly, theGeneralCounsel'smotion forsummary judgment is granted. On the basis, of therecord before it, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTTheRespondent is a Delaware corporationengaged in the wholesaling of fruits and vegetablesat operations in 15 western States, including IdahoFalls,Idaho.Annually, the Respondent realizesfrom its operation gross income exceeding$500,000;purchases for importation into Idaho, goods andsupplies in excess of$50,000; and sells to customerslocated outside the State of Idaho, goods valued inexcess of$50,000.The Respondent admits, and we find,that it isand has been,atalltimesmaterial herein, anemployer within the meaning of Section2(2) of theAct, engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it willeffectuatethepurposesof the Act to assertjurisdiction herein.3II.THE LABORORGANIZATION INVOLVEDThe Union is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondentconstituteaunitappropriateforpurposesofcollective bargaining within the meaning of the Act:Alltruckdrivers,warehousemenandhelpersemployed at the Employer's Idaho Falls, Idaho,operation,excludingofficeclericalemployees,salesmen,janitors,guards,professionalemployees, and supervisors as defined in the Act.2.The certificationOn March 20, 1968, a majority of the employeesof the Respondent in said unit, in a secret ballotelectionconducted under the supervision of theRegionalDirector for Region 19, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent.OnSeptember 24, 1968, the Board certified the Unionas the collective-bargaining representative of theemployees in said unit, and the Union continues tobe such representative.'Pittsburgh Plate GlassCompany v N L R B,313 U S. 146'We note that the Board asserted jurisdiction over the Respondent in theunderlying representation proceeding. PACIFIC GAMBLE ROBINSON CO.B. The Request ToBargain and theRespondent's RefusalOn or about September 24 and includingNovember 7, 1968, and continuing to date, theUnionhasrequested,and is requesting, theRespondent to recognize and to meet and bargaincollectively with it concerning rates of pay, hours ofemployment, and other terms and conditions ofemployment of the employees in the appropriateunit. Commencing on or about September 24, 1968,theRespondent has refused and continues to refuseto recognize and to meet or bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of all employees in said unit.Accordingly,we find that the Union was dulycertifiedby the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above, and that theUnion, at all times since September 24, 1968, hasbeenandnow is the exclusive bargainingrepresentative of all employees in the aforesaid unitwithin the meaning of Section 9(a) of the Act. WefurtherfindthattheRespondenthas,sinceSeptember 24 and including November 7, 1968,refused to recognize, meet, and bargain collectivelywiththeUnionastheexclusivebargainingrepresentative of its employees in the appropriateunit,and that, by such refusal, the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of the Respondent set forth in sectionIII,above,occurringinconnectionwith itsoperations as described in section I, above, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faith543with theUnion as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).VI. CONCLUSIONS OF LAW1.PacificGamble Robinson Company d/b/aPacific Fruit and Produce Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local Union No. 983, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Independent, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All truckdrivers, warehousemen and helpersemployed at the Employer's Idaho Falls, Idaho,operation,excludingofficeclericalemployees,salesmen, janitors, guards, professional employees,and supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since September 24, 1968, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaidappropriateunitfor the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about September 24 andincludingNovember 7, 1968, and at all timesthereafter, to recognize and to meet or bargaincollectively with the above-named labor organizationas the exclusive bargaining representative of all theemployees of the Respondent in the aforesaidappropriate unit, the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to recognize and tomeet or bargain with the Union, the Respondent hasinterferedwith,restrained,and coerced, and isinterferingwith,restraining,andcoercing,itsemployees in the exercise of the rights guaranteedthem under Section 7 of the Act, and has therebyengaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent, 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacificGamble Robinson Company d/b/a PacificFruit and Produce Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and to meet or bargainwithTeamsters,Chauffeurs,Warehousemen andHelpers of America, Local Union No. 983, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Independent, as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:Alltruckdrivers,warehousemenandhelpersemployed at the Employer's Idaho Falls, Idaho,operation,excludingofficeclericalemployees,salesmen,janitors,guards,professionalemployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which theNational Labor Relations Board finds will effectuatethe policies of the National Labor Relations Act, asamended:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and,ifanunderstanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its Idaho Falls, Idaho, operations,copies of the attached Notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 19, shall after beingduly signed by the Respondent's representative, beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 19, inwriting,within 10 days from the date of thisDecision and Order, what steps the Respondent hastaken to comply herewith.In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, thereshall be substitutedfor the words "a Decision andOrder," the words "a Decree of the United States Court of AppealsEnforcing an Order "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that-WE WILL NOT refuse to bargain collectively withTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,LocalUnionNo.983,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent,as the exclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours ofemployment,andother terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All truckdrivers, warehousemen and helpers employedattheEmployer's Idaho Falls, Idaho, operation,excluding office clerical employees, salesmen, janitors,guards,professionalemployees,and supervisors asdefined in the Act.PACIFIC GAMBLEROBINSONCOMPANYD/B/A PACIFIC FRUIT ANDPRODUCECOMPANY(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, RepublicBuilding,10thFloor,1511ThirdAvenue,Seattle,Washington 98101, Telephone 206-583-7542.